Citation Nr: 1409092	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:  To be clarified


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 





ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim to reopen a previously denied claim for entitlement to service connection for a sleep disorder.

The Veteran testified at a November 2011 hearing before the undersigned Veteran's Law Judge in Montgomery, Alabama.  A transcript of the hearing is of record.

In March 2012, the Board remanded the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder to provide adequate VCAA notice (specifically Kent notice) and for further development.  The case has been returned to the Board for appellate consideration.

Additional evidence has been associated with the claims file subsequent to the last Supplemental Statement of the Case issued in December 2012.  Given that this evidence has not been reviewed by the RO, it could potentially have to be remanded to the RO for their review and preparation of a Supplemental Statement of the Case.  Given the favorable disposition in that the claim is being reopened and returned to the RO, there is no useful purpose in delaying the process with such a remand.  

It is unclear who the Veteran's representative is and this will be clarified on remand.  The American Legion represented the Veteran at the November 2011 hearing before the Board and submitted a brief in January 2014, but there is not a VA Form 21-22 associated with the claims file appointing the American Legion as the Veteran's representative.  The claims file does, however, contain a VA Form 23-22, dated in March 1972 in which the Veteran appointed the Alabama Department of Veterans Affairs as his representative.   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for renal disease and entitlement to an increased rating for diabetic nephropathy associated with diabetes mellitus type II, post traumatic stress disorder (PTSD), diabetes mellitus type II, peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II and peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues were raised in a December 2013 letter from the Veteran where he requested that VA "reconsider[s] my disability rating on the other items for which I now have a disability rating and increase same" and requested that VA "add[s] renal disease".  In addition, the issues of reopening claims for entitlement to service connection for hypertension, residuals of stroke and asthma and clear and unmistakable error in relation to the Veteran's TDIU effective date have been raised by the record, but have not been adjudicated by the AOJ.  These issues were raised in a January 2014 brief submitted by the American Legion.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A January 2004 rating decision did not reopen and denied the claim for entitlement to service connection for a sleep disorder (claimed as hypersomnia).  The Veteran was notified of this decision and of his appellate rights, but did not perfect an appeal of that decision.

2.  Evidence associated with the claims file after the denial in January 2004 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which did not reopen and denied the claim for entitlement to service connection for a sleep disorder (claimed as hypersomnia) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veteran's previously denied claim for entitlement to service connection for a sleep disorder is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence 

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).    However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Analysis 

The Veteran was denied entitlement to service connection in a January 2004 rating decision.  The Veteran timely filed a notice of disagreement (NOD) in January 2004 with respect to the issue of entitlement to service connection for a sleep disorder and a statement of the case (SOC) was issued in September 2004.  The Veteran did not file a substantive appeal, nor submit additional evidence, and the January 2004  rating decision became final in January 2005, which is one-year from the date of mailing the January 2004 rating decision, as this period ends later than 60 days from the issuance of the SOC in September 2004.  The January 2004 rating decision is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The Veteran's claim for entitlement to service connection for a sleep disorder is based upon the same factual basis as his claim for entitlement to service connection which was denied in a January 2004 rating decision.  As such, it is appropriate for the Board to consider the instant claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The January 2004 rating decision stated that the evidence showed that the Veteran was diagnosed with hypersomnia and with obstructive sleep apnea, but indicated that the basis for denial was that there was no evidence that a sleep disorder was incurred in or aggravated by service. 

Since the final January 2004 rating decision, evidence associated with the claims file includes, but is not limited to, a January 2014 brief submitted by the American Legion which contends that the Veteran's service-connected PTSD and diabetes has aggravated his sleep apnea.  This brief is accompanied by treatise information relating to the connection between sleep apnea and diabetes.  This evidence is new, as it did not exist at the time of the final disallowance in January 2004.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, specifically the new allegation of aggravation of the non-service connected condition (a sleep disorder) by the Veteran's service connected conditions of PTSD and diabetes.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a sleep disorder should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a sleep disorder.  A January 2014 brief submitted by the American Legion contends that the Veteran's service-connected PTSD and diabetes has aggravated his sleep apnea.  The Board finds that remand is necessary to obtain an examination and opinion evaluating the etiology of any sleep disorders that the Veteran may have and whether the Veteran's PTSD and diabetes have aggravated any such disorders.  

While on remand, and prior to the examination, the Veteran's representation needs to be clarified.  Also, additional development identified below is required to ensure all records are associated with the claims file.   
    
Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's representation.  If a valid VA Form 21-22 is located in a temporary RO file or elsewhere, provide the identified representative with a copy of this remand decision.  If a valid VA Form 21-22 cannot be found, contact the Veteran and provide him with an opportunity to complete a VA Form 21-22 for his desired representative.  

2.  Ensure all records from the Arlington Clinic in Birmingham, Alabama are obtained and associated with the claims file.  As part of development from the previous Board remand, the Veteran provided a September 2012 VA Form 21-4142 listing the Arlington Clinic, but it does not appear that records were requested from this provider prior to the case being returned to the Board.  If all Arlington Clinic records are already associated with the claims file or once such records are associated with the claims file, a statement to that effect must be included in the file.

3.  Notify the Veteran of the unsuccessful effort to obtain records from a provider (Medical West Hospital, which the Veteran stated has Lloyd Noland Hospital's records).  The Veteran identified this provider in a September 2012 VA Form 21-4142 and in a September 2012 Statement in Support of Claim the Veteran indicated he was diagnosed with sleep apnea by this provider in 1976-1978.  The provider provided a negative response to a records request, but it does not appear that the Veteran was notified.  Allow the Veteran the opportunity to obtain and submit such records.  

4.  Ensure all VA treatment records are associated with the claims file.  In a September 2012 VA Form 21-4142, the Veteran listed the Birmingham, Alabama VA Hospital and stated that between 1975-1978 he took a sleep study.  No records from that time frame are associated with the claims file.  Any outstanding VA treatment records must be obtained.  If all VA treatment records are already associated with the claims file or once such records are associated with the claims file, a statement to that effect must be included in the file.     

5.  After completion of the above, afford the Veteran an appropriate VA examination to determine the etiology of any current sleep disorder found.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is asked to provide opinions as follows:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any sleep disorder found had its clinical onset during active service or are related to any in-service disease, event, or injury. 

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that any sleep disorders the Veteran has were caused by, or aggravated (i.e., worsened) beyond the natural progress of such sleep disorder by the Veteran's service-connected PTSD or diabetes.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of any sleep disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD or diabetes. 

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


